        Case 1:10-cv-00139-RMC Document 28-4 Filed 01/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.,
                                                        Case: 1:10-cv-00139-RMC
                        Plaintiffs,                     Assigned to: Collyer, Rosemary M.
                                                        Assign. Date: 1/25/2010
        v.                                              Description: Antitrust

 TICKETMASTER ENTERTAINMENT,
 INC., and LIVE NATION
 ENTERTAINMENT, INC.,

                        Defendants.




                          DECLARATION OF JOSEPH S. BETSKO


I, Joseph S. Betsko, pursuant to 28 U.S.C. § 1746, declare as follows:
       1. I am a Senior Deputy Attorney General with the Antitrust Section of the Pennsylvania
          Office of Attorney General. I submit this declaration in support of the Moving
          States’ Motion to Modify Final Judgment and Enter Amended Final Judgment
          (“Motion”). I am familiar with the matters set forth herein.

       2. Representatives from the Pennsylvania Office of Attorney General, the California
          Office of Attorney General and the Iowa Office of Attorney General, in person or
          telephonically, met and conferred with counsel for the Antitrust Division of the
          United States Department of Justice and counsel for the Defendants on January 14,
          2020, January 17, 2020, January 21, 2020 and January 23, 2020.

       3. During the meet and confer on January 23, 2020, counsel for the Antitrust Division of
          the United States Department of Justice and counsel for the Defendants advised the
          Moving States, including the Pennsylvania Office of Attorney General, the California
          Office of Attorney General and the Iowa Office of Attorney General, that they would
          not oppose the entry of the Moving States’ Proposed Amended Final Judgment.


        I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.
Case 1:10-cv-00139-RMC Document 28-4 Filed 01/24/20 Page 2 of 2



Dated: January 24, 2020


                                      /s/ Joseph S. Betsko
                                Joseph S. Betsko (PA Bar #82620)
